Per Curiam: The questions involved in this case are the same as those involved in, and decided by, the case of Maxwell v. People, {ante, p. 546). The objection, filed below by the appellant as guardian of her min'or son, was that she and her minor son were non-residents of Illinois on May 1, 1898, and April 1, 1899, and that, upon those dates, they had no personal property in the State of Illinois. The facts of non-residence and of the situs of the personal property outside of the State, as set up in the objection, were established by the proof. It makes no difference that the appellant was the guardian of her minor son. The right of the State to tax depends upon the question whether or not the owner of the property resided in this State, and whether or not the situs of his property was outside of this State. The removal of the guardian from the State may have been ground for the removal of such guardian by the county court under the provisions of the statute in regard to “Guardian and Ward.” But this in no way takes the present case out of the. principles announced in the case of Maxwell v. People, supra. ' Accordingly, the judgment of the county court, so far as it applies to the interest of said minor in the land in question, is reversed, and the cause is remanded to that court for further proceedings in accordance with the views herein expressed. Beversed and remanded. Boggs, C. J., and Hand, J., dissenting.